Mr. Justice Phillips delivered the opinion of the court: This is a suit brought by Luna B. Thompson, claimant, for loss of goods in the fire which occurred in Chicago State Hospital December 16, 1923, and may be- called a companion case with No. 152 of George B. Underwood, in which opinion was filed April, 1925, along with this opinion. The facts are identical in the two and other cases. Claimant was in the employ of the State in said hospital at time aforesaid when the annex was burnt, in which claimant, without fault on her part, lost all her wearing apparel, trunk, goods and chattels, which form the list filed, seem to be a reasonable amount for an employ to have on hand under the contract of her employment. The prices seem reasonable, and a full bill of particulars, with prices are filed, amounting to $727.44. The facts seem, in equity and good conscience, to justify the claim. We accordingly award claimant the sum of $727.44.